
	

115 HR 3640 IH: Department of Veterans Affairs Information Technology Restructuring Act of 2017
U.S. House of Representatives
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3640
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2017
			Mr. Ratcliffe introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to establish within the Office of the Under Secretary for
			 Health of the Department of Veterans Affairs the position of Chief
			 Information Officer of the Veterans Health Administration, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Information Technology Restructuring Act of 2017. 2.Establishment of position of Chief Information Officer of Veterans Health Administration (a)In generalSection 7306(a) of title 38, United States Code, is amended—
 (1)by redesignating paragraph (10) as paragraph (11); and (2)by inserting after paragraph (9) the following new paragraph (10):
					
 (10)The Chief Information Officer of the Veterans Health Administration, who shall— (A)serve in a full-time capacity at the Central Office of the Department; and
 (B)be responsible to, and report directly to, the Under Secretary for Health on all matters regarding the procurement, acquisition, and management of information technology systems and services for the Veterans Health Administration..
 (b)Initial appointmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall appoint an individual to serve as the Chief Information Officer of the Veterans Health Administration under section 7306(a)(10) of title 38, United States Code, as amended by subsection (a).
			
